DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 03/31/2021. Claims 1-20 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 03/31/2020 is acceptable.

Information Disclosure Statement



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 15 is e rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al ( US 2020/0027950 A1; hereafter ZHU).

Regarding claim 15, ZHU discloses method, comprising:
forming a gallium nitride base ( Fig 1, element 1005, Para [ 0038, 0066, 0070])  over a substrate ( Fig 1, substrate 1001, Para [ 0031]);
forming a vertical nanowire stack (stack 1007/1009 and 1013) over the gallium nitride base ( Fig 1, source/drain 1005, Para [ 0038, 0066, 0070]), the vertical nanowire stack (stack 1007/1009 and 1013) including: a first nanowire source/drain region ( Fig 1, element 1007, made with GaN, Para [ 0068]) of gallium nitride overlaying the gallium nitride base ( Fig 1, element 1005, Para [ 0038, 0066, 0070])  ; an intermediate region of 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ZHU et al ( US 2020/0027950 A1; hereafter ZHU) in view of  Lee et al ( US 2013/0093497 A1; hereafter Lee).

Regarding claim 1, ZHU discloses a method, comprising:
or gallium nitride  ( channel layer 109, Para [0036, 0063-0067]) over the second gallium nitride layer ( Fig 1, suppression layer 1007, made with GaN, Para [ 0068]); forming a third nanowire gallium nitride layer  ( Fig 1, source/drain 1013, Para [ 0038, 0066, 0070]) over the layer of one or more of indium or gallium nitride ( channel layer 109, Para [0036, 0063-0067]), the third nanowire gallium nitride layer ( Fig 1, source/drain 1013, Para [ 0038, 0066, 0070])  including a third impurity of a second different electronic conductivity type ( Fig 1, source/drain 1013, p-type, Para [ 0038, 0066, 0070]); exposing a sidewall of the second nanowire gallium nitride layer by removing a side portion of the third gallium nitride layer and a side portion of the layer of one of more of indium nitride or indium gallium nitride ( Fig 2a, etched and exposed sidewalls, Para [ 0043]); and forming a gate structure ( Fig 7, gate structure includes gate electrode 1023 &  gate dielectric 1021, Para [ 0053]) adjacent to the layer of one or more of indium or  gallium nitride ( channel layer 109, Para [0036, 0063-0067]). ZHU further discloses channel layer includes iii-v compound semiconductor materials (Para [0064]).

But, ZHU does not disclose explicitly channel layer includes a layer of one of more of indium nitride or indium gallium nitride. 

In a similar field of endeavor, Lee discloses channel layer includes a layer of one of more of indium nitride or indium gallium nitride (Para [0034]). The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07)
Since ZHU et al and Lee are both from the similar field of endeavor, and discloses channel layer made with group iii-v semiconductor materials, the purpose disclosed by Lee would have been recognized in the pertinent art of ZHU et al. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine ZHU in light of Lee teaching “channel layer includes a layer of one of more of indium nitride or indium gallium nitride (Para [0034])” for further advantage such as to reduce leakage current and improve device performance.

 
Allowable Subject Matter

Claim 2-3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the second nanowire gallium nitride layer is formed with a tapered upper portion that includes six sloped surfaces
Claim 16-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the first nanowire source/drain region includes a tapered top portion having six sloped surfaces.  

Claims 4-14 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
forming a second gallium nitride layer in gallium polar overlaying the first gallium nitride layer through the aperture, the second gallium nitride layer having six sloped surfaces; forming a layer of one or more of indium gallium nitride or indium nitride overlaying the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898